DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed August 30th, 2021 have been fully considered but they are not persuasive.
Applicants argues that the body assembly 24 of the device of DiSilverstro extends out of the medullar canal of the femur.  The Examiner agrees.  However, the claim as currently constructed does not limit either end of the elongated device extending form the medullar cavity.  The claim as constructed only requires that it be “sized and adapted to be placed in a central portion of a medullar cavity in the bone so that a first end of the elongated device is arranged at a distance from a proximal portion of the bone”.  The end identified below is placed centrally into the medullar cavity (at or near the radial center of the cavity) and is a distance from the proximal portion as it extends above the medullar cavity, which Applicant is in agreement about.  The “distance” from the proximal portion of the medullar cavity being adjustable as outlined in column 2, line 41 – column 3, line 3).  As a result, Applicant’s argument and amendment do not overcome the prior art of record.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 147-154 and 156-163 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiSilvestro et al. (US 2006/0069447) in view of McCarthy (US 2005/0234448).
 	Regarding claim 147, DiSilvestro et al. disclose an implantable device for the elongation of a bone in a mammal, comprising at least one elongated device (22) adapted to be implanted in relation to said bone, two or more anchoring devices (24 + 26) adapted to be in contact with the bone in said mammal (figures 7 and 8), adapted to engage the bone and stabilizing in relation to the bone, wherein said anchoring devices are adapted to be implanted intramedullary in the bone of said mammal, wherein the two or more anchoring devices are adapted to engage said bone from the inside of the intramedullary cavity of the hone and carry weight on the inside of the bone (this is accomplished when the device is used in conjunction with the patient’s natural femoral head and neck), and an adjustment device (154 + 156) adapted to be implanted intramedullary in the bone of said mammal (figures 7 and 8), for adjusting at least one mechanical bone related parameter of said at least one elongated device (¶40, ¶52 and ¶62), wherein said adjustment device is constructed to postoperatively non-invasivelv adjust said at least one mechanical bone related parameter (¶40, ¶52 and ¶62), and 
 	However, DiSilvestro et al. fail to teach that the control device is configured to be at least one of; programmable from outside the patient’s body, programmed to regulate the apparatus according to a pre-programmed time-schedule, and programmed to regulate the apparatus according to input from a sensor sensing any possible physical parameter of the patient or any functional parameter of the system. 	McCarthy teaches an implantable device for the adjustment of a bone in a mammal (figures 1-6B) the device includes an implantable internal control unit (¶53) that is adapted to directly control and regulate the implantable device according to a pre-programmed time-schedule (¶53-54) to permit displacement of the bone to take 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the implantable internal control unit to be pre-programmed according to a time schedule as taught by McCarthy to permit displacement of the bone to take place evenly throughout a range and at a specific rate of translation per day.  Such that lengthening can occur continuously throughout all or part of each day, in a single step, or may be accomplished in a series of discrete lengthening steps thereby providing the patient with a more custom manner of treatment.

    PNG
    media_image1.png
    513
    283
    media_image1.png
    Greyscale

mmunicator and/or the external data communicator feeds data to the internal data communicator (140, 152 + 156). 	Regarding claim 159, DiSilvestro discloses the system including at least one switch implantable in the patient for manually and non-invasively controlling the device, a wireless remote control for non-invasively controlling the apparatus, and a hydraulic device having an implantable hydraulic reservoir, which is hydraulically connected to the apparatus, wherein the apparatus is adapted to be non-invasively regulated by manually pressing the hydraulic reservoir (104, figures 7-8). 	Regarding claim 160, DiSilvestro disclose the system including at least one of a wireless energy-transmission device for non-invasively energizing implantable energy consuming components of the apparatus with wireless energy, an implantable internal energy source for powering implantable energy consuming components of the .

Claim 155 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiSilvestro et al. (US 2006/0069447) in view of McCarthy (US 2005/0234448) in further view of Magill et al. (US 2009/0088766). 	Regarding claim 155, DiSilvestro et al. in view of McCarthy disclose the claimed invention except for the adjustment device is a hydraulic device for the bone adjustment.  The hydraulic device comprises a cylinder and a piston.
Magill et al. disclose a bone adjustment device (figures 6A and 6B) which comprises a hydraulic device (¶8, ¶32 and ¶37) which comprises a cylinder (323 + 324, 
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the adjustment device of DiSilvestro in view of McCarthy to be a hydraulic device comprising a cylinder and piston as taught by Magill et al. as it is a known alternative mechanism for adjusting the spacing of bones/bone fragments and would predictably yield a device capable of adjusting the spacing between the two bones/bone fragments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775